On Application for Rehearing.
Breaux, J.
The judgment appealed from dismissing opposition to the account of appellee was affirmed with costs of appeal upon the *410appellant, while the judgment dismissing appellee’s rule upon tutrix was reversed with costs of appeal upon appellee.
To Ads extent, there was error, which we correct at once and without granting a rehearing, as we do not think that a rehearing is necessary to the end of merely correcting á decree involving costs to a very small amount.
It is ordered, adjudged and decreed, that our original decree is amended so as to charge all costs to appellant, the tutrix, who shall pay these costs out of the estates of the minors whom she, as tutrix, represents, and that none of these costs are due by the under-tutor wiho has acted for and in the interest of the minors.
This amendment having been made, the rehearing is refused.